Case 1:20-cr-00049-JPJ-PMS Document 36-1 Filed 03/16/21 Page 1 of 1 Pageid#: 274

UNITED STATES DISTRICT COURT CLERK'S OFFICE U.S. DISTRICT COURT

 

WESTERN DISTRICT OF VIRGINIA AT ABINGDON, VA
ABINGDON DIVISION FILED

UNITED STATES OF AMERICA _*) MAR 15 2021

) JULIA §. DUBLEY, CLERK
Vv. ) Case No. 1:20-cr-00049

)
BRETT DAVID BECKER )

)

and )

)

ACCELERATED GENETIX, LLC )
(d/b/a Nutraceutical Innovations, Phenom)
Nutrition, and Platinum Nutraceuticals) )

MONEY JUDGMENT ORDER OF FORFEITURE
IT IS HEREBY ORDERED THAT:

A. Based upon the evidence of record and pursuant to Rule 32.2(6)(1)(A) of the Federal Rules
of Criminal Procedure, the Court finds a money judgment in the amount of $3,531,055.00 shall be
entered against defendants in that such sum represents in aggregate the amount of the proceeds of the
distribution of an unapproved new drug with the intent to defraud and mislead, in violation of 21
U.S.C. §§ 331(d), 355, and 333(a)(2), whether obtained directly or indirectly as_a result of said
violations or is traceable to such property. Proceeds of said offense(s) are subject to forfeiture
pursuant to 21 U.S.C. § 853.

B. No notice is required to the extent this Order consists solely of a money judgment against
the defendant. Fed. R. Crim. P. 32.2(c)(1).

C. Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), the United States is authorized
to conduct discovery in accordance with the Federal Rules of Civil Procedure to the extent necessary
to identify and locate property subject to forfeiture as substitute assets to satisfy the money judgment.

D. The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,
pursuant to Federal Rule of Criminal Procedure 32.2(e).

E. Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4), this Order of Forfeiture shall
become final as to the defendants at sentencing and shall be made a part of the sentence and included
in the judgment.

F. The Clerk of this Court shall certify copies of this Order to counsel of record.

ENTERED THIS_ ‘DAY OF MARCH, 2021.

UNITED STATES DISTRICT JUDGE
